Citation Nr: 1122604	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-31 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected burial benefits. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The Veteran served on active duty from October 1944 to November 1945. He died in May 2008. The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied    the appellant's claim for nonservice-connected burial benefits. 


FINDINGS OF FACT

1. The appellant, the Veteran's daughter, paid for the Veteran's burial and filed an application for burial benefits, to include a plot or interment allowance, in July 2009.

2. The Veteran was not awarded service-connected disability compensation or pension benefits at any point. There was no claim for either benefit pending at the time of the Veteran's death. 

3. There were no circumstances involving release from active service due to disability incurred or aggravated therein, with the lack of sufficient resources in         the Veteran's estate or other available sources for burial expenses.

4. The Veteran did not die while hospitalized at a VA facility, receiving approved medical treatment at a private facility, or while traveling to a specified location for purpose of examination or treatment.



CONCLUSIONS OF LAW

1. The criteria for entitlement to nonservice-connected death burial benefits are not met. 38 U.S.C.A. § 2302 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1600 (2010). 

2. The criteria for entitlement to a plot or interment allowance have been met. 38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board at the outset addresses the provisions of VA's duty to notify and assist the claimant. The Veterans' Claims Assistance Act of 2000 (VCAA), codified at    38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126  (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi,          18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

In this matter, regarding a claim for nonservice-connected burial benefits, however, the claim is being resolved on the basis that the criteria for basic eligibility for the benefit sought has clearly not been met. There is no factual issue to resolve, or further case development which would be helpful in deciding this issue. Where the outcome of a case is governed by applicable law, without need for further factual inquiry, the VCAA has been held inapplicable. See DelaCruz v. Principi, 15 Vet. App. 143 (2002); Wensch v. Principi, 15 Vet. App. 263, 268 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). See also VAOPGCPREC 2-2004 (2004).

Under applicable law, a burial allowance is payable under certain circumstances    to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302 (West 2002 & Supp. 2010);38 C.F.R. § 3.1600 (2010). If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid. 38 C.F.R. § 3.1600 (a). If a veteran's death is not service-connected, entitlement is based on the following conditions: (1) At the time of death the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death, and (i) In the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or  (ii) In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to date of death; or (3) The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the VA Secretary determines, (i) that there is no next of kin or other person claiming the body of the deceased veteran, and (ii) that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses. 38 C.F.R.  § 3.1600(b).

Additionally, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A.          § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703. 38 C.F.R.    § 3.1600(c). If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a).

In this case, there has not been established any of the requisite circumstances for entitlement to burial benefits based on the applicable law and regulations.               The record does not demonstrate, nor does the appellant allege that the Veteran died due to a service-connected disability. Nor have any of the conditions been met for an award of nonservice-connected burial benefits. At the time of the Veteran's death, he was not in receipt of compensation or pension benefits, nor did he have pending an original or reopened claim for either benefit. There were no other extenuating circumstances at the time of the Veteran's death consisting of release from active service due to disability incurred or aggravated therein along with insufficient resources in the Veteran's estate for burial expenses. There is also no indication that the Veteran passed away from nonservice-connected causes while undergoing VA treatment or transportation for that purpose. 

For these reasons, there is no available basis under applicable criteria for an award of nonservice-connected burial benefits. The Board is sympathetic to the contentions of the appellant as to the stated basis for recovery, but nonetheless the pertinent law and regulations are binding as to entitlement to the benefit sought.  See 38 U.S.C.A. § 7104(c). Hence, the claim for nonservice-connected burial benefits is denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the disposition of a claim is based on the applicable law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law).

The preceding notwithstanding on the appellant's claim for nonservice-connected burial benefits, there remains the potentially available benefit of a plot or interment allowance. 

A plot or interment allowance is payable under the applicable criteria when a veteran dies from nonservice-connected causes. The regulations pertaining to entitlement to a plot or interment allowance were revised in August 2006, and apply to claims filed on or after December 16, 2003, as in this case. See 71 Fed. Reg. 44.915-44,920 (Aug. 8, 2006). 

A plot or interment allowance is payable subject to the following conditions:            (i) the deceased veteran is eligible for burial in a national cemetery; and                     (ii) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (iii) the applicable further provisions of           38 C.F.R. § 3.1600, and §§ 3.1601 through 3.1610. 38 C.F.R. § 3.1600(f).               See also 38 U.S.C.A. § 2303(b). 

Any person classified as a veteran is eligible for burial in a national cemetery.       38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a). A veteran is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

The criteria for a plot or interment allowance are met in this instance.                     The Veteran had active military service, and therefore was eligible for burial in a national cemetery. The Veteran did not receive a burial in a national cemetery. Furthermore, there are no limitations to payment of a plot or interment allowance applying the provisions of 38 C.F.R. §§ 3.1601 through 3.1610. 

Accordingly, the complete criteria being met for this benefit, a plot or interment allowance is granted.





ORDER

The claim for nonservice-connected burial benefits is denied.

A plot or interment allowance is granted. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


